                   Case 1:20-cv-04892-NRB Document 17 Filed 07/08/20 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District of New York


         PLATINA BULK CARRIERS PTE LTD,                        )
                                                               )
                                                               )
                                                               )
                            PlaintijJ(s)                       )
                                                               )
                                v.                                     Civil Action No. 20-4892
                                                               )
          PRAXIS ENERGY AGENTS DMCC,                           )
         PRAXIS ENERGY AGENTS LLC, and                         )
         PRAXIS ENERGY AGENTS PTE LTD.                         )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Praxis Energy Agents Pte Ltd
                                   c/o Praxis Energy Agents LLC
                                   2603 Augusta Drive, Suite 1260
                                   Houston, TX 77057




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: PLATINA BULK CARRIERS PTE LTD
                                 Tisdale Law Offices, LLC
                                 200 Park Avenue, Suite 1700
                                  New York, NY 10166
                                 212-354-0025
                                 ttisdale@tisdale-Iaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:      7/8/2020                                                          /s/ J. Gonzalez
                                                                                    Signature of Clerk or Deputy Clerk
                     Case 1:20-cv-04892-NRB Document 17 Filed 07/08/20 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-4892

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
was received by me on (date)


           o   I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           o   I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who res ides there,
          ------------------------------------
           on (date)               , and mailed a                 copy to the individual's last known address; or
                       ----------------

           o   I served the summons on (name of individual)                                                                    ,who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or
          ------------------------------------------------

           o   I returned the summons unexecuted because                                                                            ; or

           o   Other (specifY):




           My fees are $                           for travel and $                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
